OPINION OF THE COURT BY
COKE, C. J.
On a former occasion this cause was before us on exceptions (see 24 Haw. p. 292) where all matters now presented in the assignment of errors were passed upon by this court except that in addition it is now urged by the defendants that the court below erred in awarding damages to the plaintiff in the sum of $642.80. We find no error in this respect. In our former opinion we sustained the exceptions of the plaintiff and remanded the cause to the circuit court for further proceedings consistent with the opinion of this court. Subsequently the circuit court entered judgment in accordance with our opinion. From this judgment the defendants bring this ivrit of error in order, Ave take it, to obtain the final judgment of this court, which is that the judgment of the circuit court is affirmed.